Mr. Justice Blackmun,
concurring in the judgment.
In NLRB v. Textile Workers, 409 U. S. 213 (1972), the strikebreaking employees, while they were members of the union, had all voted to strike. On the day following the inception of the strike, these employees also voted in favor of a union resolution that anyone aiding or abetting the company during the strike would be subject to a fine.* And all had participated in the strike prior to resigning from the union.
I was in solitary dissent in Textile Workers, id., at 218. I emphasized there that “it seems likely that the three factors of a member’s strike vote, his ratification of strikebreaking penalties, and his actual participation in the strike, would be far more reliable indicia of his obligation to the union and its members than the presence of boilerplate provisions in a union’s constitution,” id., at 220; that the Court’s opinion seemed to me "to exalt the formality of resignation over the substance of the various interests and national labor policies that [were] at stake,” id., at 221; that § 7 of the National Labor Relations Act “does not necessarily give him .{the employee] the right to abandon these [union] activities *91in midcourse once he has undertaken them voluntarily,” id., at 222, quoting from 446 F, 2d 369, 373; and that the policy of § 7 would not be frustrated by a holding that an employee, in the circumstances of that case, could “knowingly waive his § 7 right to resign from the union and to return to work without sanction.” 409 U. S., at 222-223.
The present case, however, is a very different situation. None of the Boeing employees who resigned from the Union had been given notice of a strikebreaking penalty before the strike vote or before their participation in the strike. The imposition of a penalty was never ratified formally by the union membership. The members were not notified that post-resignation strikebreaking was proscribed and would subject them to union discipline. And the provision in the Union’s constitution, referred to by the Court, ante, at 89, as to a member’s general obligation to refrain from strikebreaking, surely does not make up for this lack of notice, and it would not do so even if it were clearly applicable, which it is not, to strikebreaking after resignation from the Union.
Without effective notice of obligations that are supposed to be assumed, there can be no waiver of a member’s § 7 right to refrain from participation in a legal strike. In the absence of such notice, § 8 (b)(1) (A) bars the union from subjecting a member to a choice between the substantial obligation of weathering the strike and that of being subjected to court-collectible fines for failure to do so.
I, therefore, join in the Court’s judgment.

See 409 U. S., at 218-219, nn. 1 and 2.